Per Curiam.
Defendant Willie Harden was tried by a jury and convicted of assault with intent to *352commit murder. MCLA § 750.83 (Stat Ann 1962 Rev § 28.278). On appeal lie contends that lie was denied the right to effective assistance of counsel, that the evidence failed to establish the specific intent to commit murder, and that the court lacked jurisdiction since defendant was proceeded against by information rather than by grand jury indictment. The appellee has filed a motion to affirm the conviction.
Our examination of the record convinces us that the defendant was not denied the effective assistance of counsel, and that the record contains sufficient evidence, if believed, to support the jury’s verdict of guilty. Proceeding by information rather than by indictment does not violate the Fourteenth Amendment of the United States Constitution. People v. Simon (1949), 324 Mich 450. The questions presented here on appeal are unsubstantial and require no formal argument or submission.
The motion to affirm the defendant’s conviction is aranted.